                 Case 20-10343-LSS              Doc 289       Filed 03/25/20         Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                              Chapter 11

BOY SCOUTS OF AMERICA AND                                           Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                                    Jointly Administered
                                Debtors.


                                      CERTIFICATE OF SERVICE

                  I hereby certify that on March 20, 2020, the Application for Entry of an Order

Authorizing the Proposed Future Claimants’ Representative to Retain and Employ Young

Conaway Stargatt & Taylor, LLP as His Attorneys, Effective as of the Petition Date [D.I. 243]

was caused to be served via first class mail unless otherwise indicated upon the parties identified

on the attached service list.

Dated: March 25, 2020                          YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                                /s/ Edwin J. Harron
                                               Edwin J. Harron (No. 3396)
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 571-6600
                                               Facsimile: (302) 571-1253
                                               Email: eharron@ycst.com

                                               Proposed Counsel to the Proposed
                                               Future Claimants’ Representative




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.



26198725.1
                          Case 20-10343-LSS   Doc 289   Filed 03/25/20   Page 2 of 6



HAND DELIVERY
Derek C. Abbott, Andrew R. Remming,                     James F. Conlan, Thomas A. Labuda,
Joseph C. Barsalona II, Eric W. Moats,                  Michael C. Andolina, and Matthew E. Linder
and Paige N. Topper                                     Sidley Austin LLP
Morris, Nichols, Arsht & Tunnell LLP                    One South Dearborn Street
1201 North Market Street, 16th Floor                    Chicago, IL 60603
Wilmington, DE 19801

                                                        HAND DELIVERY
Jessica C. K. Boelter                                   Office of the United States Trustee
Sidley Austin LLP                                       Attn: David L. Buchbinder and Hannah M. McCollum
787 Seventh Avenue                                      844 King Street, Suite 2207
New York, NY 10019                                      Lockbox 35
                                                        Wilmington, DE 19801

Cassandra Burton
                                                        Paul W. Carey
Pension Benefit Guaranty Corporation
                                                        Mirick, O’Connell, DeMallie & Lougee, LLP
Office of the General Counsel
                                                        100 Front Street
1200 K Street, N.W.
                                                        Worcester, MA 01608
Washington, D.C. 20005-4026

                                                        Jeffrey E. Bjork
Kate P. Foley                                           Kimberly A. Posin
Mirick, O’Connell, DeMallie & Lougee, LLP               Nicholas J. Messana
1800 West Park Drive, Suite 400                         Latham & Watkins LLP
Westborough, MA 01581                                   355 South Grand Avenue, Suite 100
                                                        Los Angeles, CA 90071-1560

                                                        HAND DELIVERY
Adam J. Goldberg                                        Michael J. Merchant and Brett M. Haywood
Latham & Watkins LLP                                    Richards, Layton & Finger, P.A.
885 Third Avenue                                        One Rodney Square
New York, NY 10022-4834                                 920 North King Street
                                                        Wilmington, DE 19801

HAND DELIVERY
                                                        Bruce R. Ewing
Eric Lopez Schnabel
                                                        Eric Lopez Schnabel
Alessandra Glorioso
                                                        Dorsey & Whitney LLP
Dorsey & Whitney (Delaware) LLP
                                                        51 West 52nd Street
300 Delaware Avenue, Suite 1010
                                                        New York, NY 10019
Wilmington, DE 19801

HAND DELIVERY
Brett D. Fallon                                         Margaret M. Anderson
Brya M. Keilson                                         Fox Swibel Levin & Carroll LLP
Morris James LLP                                        200 W. Madison Street, Suite 3000
500 Delaware Avenue, Suite 1500                         Chicago, IL 60606
Wilmington, DE 19801
                          Case 20-10343-LSS   Doc 289   Filed 03/25/20    Page 3 of 6




Riley C. Walter                                         Jan T. Perkins
Wanger Jones Helsley, PC                                Baker Manock & Jensen, PC
265 E. River Park Circle, Suite 310                     5260 North Palm Avenue, Suite 421
Fresno, CA 93720                                        Fresno, CA 93704


                                                        Louis R. Strubeck, Jr., Kristian W. Gluck,
Michael Marchese
                                                        Ryan E. Manns, and Shivani Shah
Sequoia Council of BoyScouts, Inc.
                                                        Norton Rose Fulbright US LLP
6005 N. Tamera Avenue
                                                        2200 Ross Avenue, Suite 3600
Fresno, CA 93711
                                                        Dallas, TX 75201-7932

HAND DELIVERY
Matthew P. Ward                                         Synchrony Bank
Morgan L. Patterson                                     c/o PRA Receivables Management, LLC
Womble Bond Dickinson (US) LLP                          P.O. Box 41021
1313 North Market Street, Suite 1200                    Norfolk, VA 23541
Wilmington, DE 19801


John P. Dillman                                         Eric S. Goldstein
Linebarger Goggan Blair & Sampson, LLP                  Shipman & Goodwin LLP
P.O. Box 3064                                           One Constitution Plaza
Houston, TX 77253-3064                                  Hartford, CT 06103-1919


HAND DELIVERY
David M. Fournier                                       Harris B. Winsberg
Marcy J. McLaughlin Smith
                                                        Troutman Sanders LLP
Pepper Hamilton LLP
Hercules Plaza                                          600 Peachtree St. NE, Suite 3000
1313 Market Street, Suite 5100                          Atlanta, GA 30308
Wilmington, DE 19801


Matthew G. Roberts                                      Todd C. Jacobs
Troutman Sanders LLP                                    Bradley Riley Jacobs PC
600 Peachtree St. NE, Suite 3000                        320 W. Ohio Street, Suite 3W
Atlanta, GA 30308                                       Chicago, IL 60654



Jason P. Hood                                           Daniel W. Van Horn
Davies Hood PLLC                                        Butler Snow LLP
22 North Front Street, Suite 620                        P.O. Box 171443
Memphis, TN 38103-2100                                  Memphis, TN 38187-1443
                        Case 20-10343-LSS     Doc 289   Filed 03/25/20    Page 4 of 6




Craig T. Fessenden                                      Raeann Warner
Pension Benefit Guaranty Corporation                    Thomas C. Crumplar
Office of the General Counsel                           Jacobs & Crumplar, P.A.
1200 K Street, N.W.                                     750 Shipyard Drive, Suite 200
Washington, D.C. 20005-4026                             Wilmington, DE 19801


Thomas S. Neuberger
                                                        Elizabeth Weller
Stephen J. Neuberger
                                                        Linebarger Goggan Blair & Sampson, LLP
The Neuberger Firm
                                                        2777 N. Stemmons Freeway, Suite 1000
17 Harlech Drive
                                                        Dallas, TX 75207
Wilmington, DE 19807


                                                        Missouri Department of Revenue
Bruce W. Leaverton
                                                        Bankruptcy Unit
Karr Tuttle Campbell, P.S.
                                                        Attn: Steven A. Ginther
701 Fifth Avenue, Suite 3300
                                                        P.O. Box 475
Seattle, WA 98104
                                                        Jefferson City, MO 65105-0475


Richard J. Bernard                                      Victor Vilaplana
Foley & Lardner LLP                                     Foley & Lardner LLP
90 Park Avenue                                          3579 Valley Centre Drive, Suite 300
New York, NY 10016                                      San Diego, CA 92130


                                                        HAND DELIVERY
                                                        Patrick A. Jackson
John A. Vos
                                                        Kaitlin W. MacKenzie
1430 Lincoln Avenue
                                                        Faegre Drinker Biddle & Reath LLP
San Rafael, CA 94901
                                                        222 Delaware Avenue, Suite 1410
                                                        Wilmington, DE 19801

                                                        Deb Secrest
Jay Jaffe                                               Commonwealth of Pennsylvania
Faegre Drinker Biddle & Reath LLP                       Department of Labor and Industry
600 E. 96th Street, Suite 600                           Collections Support Unit
Indianapolis, IN 46240                                  651 Boas Street, Room 925
                                                        Harrisburg, PA 17121

HAND DELIVERY                                           HAND DELIVERY
Brian J. McLaughlin                                     Jeffrey R. Waxman
Rachel B. Mersky                                        Eric J. Monzo
Monzack Mersky McLaughlin and Browder, P.A.             Morris James LLP
1201 N. Orange Street, Suite 400                        500 Delaware Avenue, Suite 1500
Wilmington, DE 19801                                    Wilmington, DE 19801
                         Case 20-10343-LSS   Doc 289   Filed 03/25/20     Page 5 of 6




Angela Z. Miller
                                                       Abigail W. Williams
Phillips Lytle LLP
                                                       Shipman & Goodwin LLP
One Canalside
                                                       1875 K Street NW, Suite 600
125 Main Street
                                                       Washington, DC 20006-1251
Buffalo, NY 14203


Joshua D. Weinberg                                     Tara LeDay
Shipman & Goodwin LLP                                  McCreary, Veselka, Bragg & Allen, P.C.
1875 K Street NW, Suite 600                            P. O. Box 1269
Washington, DC 20006-1251                              Round Rock, TX 78680


HAND DELIVERY                                          Susan N.K. Gummow
Deirdre M. Richards                                    Igor Shleypak
Fineman Krekstein & Harris PC                          Foran Glennon Palandech Ponzi & Rudloff, P.C.
1300 N. King Street                                    222 N. LaSalle Sreet, Suite 1400
Wilmington, DE 19801                                   Chicago, IL 60614

                                                       Richard G. Mason
Craig Goldblatt                                        Douglas K. Mayer
Wilmer Cutler Pickering Hale and Dorr LLP              Joseph C. Celentino
1875 Pennsylvania Avenue, N.W.                         Wachtell, Lipton, Rosen & Katz
Washington, DC 20006                                   51 West 52nd Street
                                                       New York, NY 10019

Tad Thomas
                                                       Paul A. Fanning
Louis C. Schneider
                                                       Ward and Smith, P.A.
Thomas Law Offices, PLLC
                                                       P.O. Box 8088
9418 Norton Commons Blvd., Suite 200
                                                       Greenville, NC 27835-80
Louisville, KY 40059

                                                       HAND DELIVERY
Bradley L. Rice                                        Mark L. Desgrosseilliers
Nagel Rice LLP                                         Chipman, Brown, Cicero & Cole, LLP
103 Eisenhower Parkway                                 Hercules Plaza
Roseland, NJ 07068                                     1313 North Market Street, Suite 5400
                                                       Wilmington, DE 19801

                                                       Thomas Moers Mayer, Rachael Ringer,
Cindy L. Robinson
                                                       David E. Blabey, Jr., Jennifer R. Sharret,
Doug Mahoney
                                                       and Megan M. Wasson
Tremont Sheldon Robinson Mahoney P.C.
                                                       Kramer Levin Naftalis & Frankel LLP
64 Lyon Terrace
                                                       1177 Avenue of the Americas
Bridgeport, CT 06604
                                                       New York, NY 10036
                         Case 20-10343-LSS           Doc 289   Filed 03/25/20    Page 6 of 6



HAND DELIVERY
Kurt F. Gwynne                                                 Joseph H. Lemkin
Katelin A Morales                                              Stark & Stark, P.C.
Reed Smith LLP                                                 P.O. Box 5315
1201 N. Market Street, Suite 1500                              Princeton, NJ 08543
Wilmington, DE 19801

HAND DELIVERY
James I. Stang, Robert B. Orgel, James E. O’Neill,             Gerald D. Jowers, Jr.
John W. Lucas, and Ilan D. Scharf                              Janet, Janet & Scuggs, LLC
Pachulski Stang Ziehl & Jones LLP                              500 Taylor Street, Suite 301
919 N. Market Street, 17th Floor                               Columbia, SC 29201
Wilmington, DE 19801

HAND DELIVERY
Karen C. Bifferato                                             Michael P. Pompeo
Kelly M. Conlan                                                Faegre Drinker Biddle & Reath LLP
Connolly Gallagher LLP                                         1177 Avenue of the Americas, 41st Floor
1201 N. Market Street, 20th Floor                              New York, NY 10036-2714
Wilmington, DE 19801
